Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 23, 2021

The Court of Appeals hereby passes the following order:

A22E0007. NITIN NADKAR v. RADHIKA GUPTE.

       Upon consideration of Nitin Nadkar’s emergency motion for an extension of
time in which to file an application for discretionary appeal, the motion is hereby
GRANTED. See OCGA § 5-6-39 (a) (5), (d); Court of Appeals Rules 16 (c) and 40
(b).
       Nadkar’s application for discretionary appeal shall be due on or before
September 23, 2021.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/23/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.